EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Forsyth et al., US 2015/0310135 recited in paper #20220519 mailed May 31, 2022, is the closest prior art. Forward citations of Forsyth failed to reveal closer prior art. Forward/backward citations of Forsyth, US 9,852,238, failed to reveal closer prior art. Forsyth alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Ingemar et al, PTO-892 Item V considered and cited in paper #20220519 mailed May 31, 2022, is the closest prior art. Ingemar alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,579,749 (Davis et al.) “Systems and Methods for Augmented Reality for Disaster Simulation,” discloses: An augmented reality (AR) system for generating and displaying a pre-disaster Enhanced Situation Visualization (ESV) is provided. The AR system may include an ESV computing device, a user computing device operated by a user and a reference database. The user computing device may transmit a reference request message to the ESV device, the reference request message including an image and/or GPS location of a property. The ESV computing device may determine the subject of the image is the property, retrieve reference information including peril maps associated with the property from the reference database, and determine situation information specific to the subject. The reference and situation information including a loss estimate may be displayed on the user computing device to provide an ESV of the property. The ESV may be used for insurance-related activities, such as handling, adjusting, and/or generating an insurance policy, premium, and/or discount, and/or generating insurance-related recommendations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 27, 2022